      CASE 0:19-cv-02474-PJS-BRT Document 145 Filed 05/29/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 H.B. FULLER COMPANY,                             Case No. 19‐CV‐2474 (PJS/BRT)

              Plaintiff,

 NATIONAL UNION FIRE INSURANCE
 COMPANY OF PITTSBURGH, PA,

              Intervenor Plaintiff,
                                                              ORDER
 v.

 TSE INDUSTRIES, INC.; HARTFORD
 FIRE INSURANCE COMPANY; and
 TWIN CITY FIRE INSURANCE
 COMPANY,

              Defendants.



       Lauren E. Lonergan and Maren M. Forde, TAFT STETTINIUS & HOLLISTER
       LLP, for plaintiff H.B. Fuller Company.

       Reid J. Golden and Brent A. Lorentz, WINTHROP & WEINSTINE, P.A., for
       intervenor plaintiff National Union Fire Insurance Company of Pittsburgh, Pa.

       Brian D. Steffes and Bradley D. Fisher, FISHER BREN & SHERIDAN, LLP, for
       defendant TSE Industries, Inc.

       Robert L. McCollum and Brian J. Kluk, McCOLLUM CROWLEY, P.A., for
       defendants Hartford Fire Insurance Company and Twin City Fire Insurance
       Company.

       This action arises out of an allegedly defective batch of adhesive manufactured

by defendant TSE Industries, Inc. (“TSE”) for plaintiff H.B. Fuller Company (“HBF”).
       CASE 0:19-cv-02474-PJS-BRT Document 145 Filed 05/29/20 Page 2 of 4



HBF sold the adhesive to a recreational‐vehicle manufacturer, who used it to laminate

vehicle panels. HBF alleges that the faulty adhesive caused the panels to delaminate.

HBF reached a settlement with the manufacturer that was partially covered by HBF’s

liability insurer, intervenor plaintiff National Union Fire Insurance Company of

Pittsburgh, Pa. (“National Union”).

        HBF filed this action asserting contractual, warranty, tort, and indemnification

claims against TSE and seeking coverage under liability policies issued to TSE by

defendants Hartford Fire Insurance Company (“Hartford”) and Twin City Fire

Insurance Company (“Twin City”), under which policies HBF claims to be an additional

insured. National Union later intervened, asserting similar claims as a subrogee of

HBF.

        This matter is before the Court on defendants’ motions to dismiss portions of

HBF’s second amended complaint [ECF No. 87] and National Union’s complaint [ECF

No. 37]. The Court held a hearing on the motions on May 29, 2020. For the reasons

stated on the record at the hearing, the Court grants the motions in part and denies

them in part, as set forth more fully below.

                                         ORDER

        Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:



                                               -2-
CASE 0:19-cv-02474-PJS-BRT Document 145 Filed 05/29/20 Page 3 of 4



 1.    TSE’s motion [ECF No. 96] to dismiss Counts I‐V, Count VII, and a portion

       of Count VIII of HBF’s second amended complaint is GRANTED IN PART

       and DENIED IN PART as follows:

       a.    The motion is GRANTED as to Count VII (Negligence–Against

             TSE) insofar as HBF asserts a direct negligence claim on its own

             behalf. It is DENIED insofar as HBF asserts a negligence claim as

             an assignee of the recreational‐vehicle manufacturer.

       b.    The motion is GRANTED as to Count VIII (Intentional, Reckless,

             and Negligent Misrepresentation Against TSE) insofar as HBF

             asserts a claim for negligent misrepresentation.

       c.    The motion is DENIED in all other respects.

 2.    TSE’s motion [ECF No. 88] to dismiss National Union’s complaint is

       GRANTED IN PART and DENIED IN PART as follows:

       a.    The motion is GRANTED as to Count VII (Negligence–Against

             TSE) insofar National Union asserts a negligence claim directly on

             behalf of HBF. It is DENIED insofar as National Union asserts a

             negligence claim on behalf of HBF as an assignee of the

             recreational‐vehicle manufacturer.




                                   -3-
   CASE 0:19-cv-02474-PJS-BRT Document 145 Filed 05/29/20 Page 4 of 4



           b.    The motion is GRANTED as to Count VII (Negligent

                 Misrepresentation Against TSE).

           c.    The motion is DENIED in all other respects.

     3.    Hartford and Twin City’s motion [ECF No. 114] to dismiss Counts X and

           XII of HBF’s second amended complaint and Counts IX and X of National

           Union’s complaint is GRANTED IN PART and DENIED IN PART as

           follows:

           a.    With respect to HBF’s second amended complaint, the motion is

                 GRANTED as to Count X (Breach of Contract Against Hartford)

                 and Count XII (Breach of Contract Against Twin City).

           b.    With respect to National Union’s complaint, the motion is

                 GRANTED as to Count X (Breach of Contract Against Hartford and

                 Twin City).

           c.    The motion is DENIED in all other respects.


Dated: May 29, 2020                      s/Patrick J. Schiltz
                                         Patrick J. Schiltz
                                         United States District Judge




                                       -4-
